Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the RCE filing of 1-5-2022. Claims 21-40 are pending and have been considered below:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23, 25-30, 32-37 and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Yang” 20150350118 A1) in view of Lee et al. (“Lee” 20130297317 A1) and Denise (8286085 B1). 
Claim 21: Yang discloses a computer-implemented method, comprising:
receiving an audio recording of a user, the audio recording being associated with an outgoing message (Paragraph 160);
determining at least an attribute of the outgoing message from a context of the audio recording;
generating one or more options based on the attribute of the outgoing message; (Figures 5-6); and
causing to transmit the outgoing message to a device associated with a callee (Figures 5-6 and Paragraphs 161-166 and 178-182; audio clip analyzed and options outgoing message presented).
Yang discloses audio recording but may not explicitly disclose analyzing the outgoing message to determine a content and a context of the audio recording; generating one or more options associated with the content of the audio recording;
taking an action related to the audio recording included with the outgoing message.
Lee is provided because it discloses a system where content and context are analyzed regarding an outgoing message (Paragraph 69), an option regarding the outgoing message is provided in order for the a user perform an action regarding the message/conversation (Figures 10a-c and Paragraph 47). Further the type conversation messages that can be analyzed are voice conversations (Paragraph 31 and Claim 9). 
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Lee and provide additional analysis of conversations including audio of Yang. One would have been motivated to provide the analysis and determination as an improved feedback mechanism ensuring related actions are acknowledged and accessible for a more effective system.
As stated above Yang also may not explicitly disclose presenting, to the user, the one or more options on a graphical user interface of a display to prompt the user to take an action related to the outgoing message. 
To further expound on the functionality Denise is provided because it discloses a response interface and further discloses a capability to display user prompt actions related to an outgoing message (Figure 14 and Column 24, Lines 3-24). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Denise and provide additional prompted input options in Yang.
The functionality of presenting options could be incorporated with option presentations from the analyzed messages of the modified Yang.  
One would have been motivated to provide the input determination as an improved feedback mechanism ensuring related actions are acknowledged and accessible for a more effective system.
Claim 22: Yang, Lee and Denise disclose a method of claim 21, wherein the context of the audio recording comprises a prior correspondence of the user (Yang: Paragraph 160, audio clip and Lee: Paragraph 31 and Claim 9).
Claim 23: Yang, Lee and Denise disclose a method of claim 21, wherein the context of the audio recording comprises an existing appointment of the user, a current location of the user, or a current location of a callee (Yang: Figure 6e and Paragraph 182; calendar event and Lee: Figures 11a-b and 16a-c).
Claim 25: Yang, Lee and Denise disclose a method of claim 21, wherein one of the options relates to a user location or a callee location (Yang: Figure 6c and Paragraph 180; location and Lee: Figures 11a-b).
Claim 26: Yang, Lee and Denise disclose a method of claim 21, further comprising:
receiving a selection of an option from the user; and applying an operation based on the selection (Yang: Figure 5 and Paragraphs 163-164 and Lee: Figures 14e-g).
Claim 27: Yang, Lee and Denise disclose a method of claim 21, wherein the context of the audio recording is storable on a user device or retrievable from other devices on a network (Yang: Paragraphs 32, 110, 179, 182 and Claim 13).
Claims 28 and 35 are similar in scope to claim 21 and therefore rejected under the same rationale (Yang: Paragraph 160; audio clip sent). 
Claims 29 and 36 are similar in scope to claim 22 and therefore rejected under the same rationale. 
Claims 30 and 37 are similar in scope to claim 23 and therefore rejected under the same rationale. 
Claims 32 and 39 are similar in scope to claim 25 and therefore rejected under the same rationale. 
Claim 33 is similar in scope to claim 26 and therefore rejected under the same rationale. 
Claims 34 and 40 are similar in scope to claim 27 and therefore rejected under the same rationale. 

Claims 24, 31 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (“Yang” 20150350118 A1), Lee et al. (“Lee” 20130297317 A1) and Denise (8286085 B1) in further view of Yoakum (20120170724 A1).
Claim 24: Yang, Lee and Denise disclose a method of claim 21, but may not explicitly disclose further comprising assigning one of a plurality of urgency levels to the outgoing message based on the attribute of the outgoing message.
Therefore Yoakum is provided because it discloses a response interface and further discloses a capability to apply an urgency level to the outgoing message (Figure 2 and Paragraphs 42-43). It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to use a known technique to improve a similar device in the same way as Yoakum and provide urgency settings in Yang. One would have been motivated to provide the urgency determination as an improved feedback mechanism ensuring messages of importance are acknowledged and addressed for a more effective system.
Claims 31 and 38 are similar in scope to claim 24 and therefore rejected under the same rationale. 

Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection. Lee analyzes voice data in order to present selectable options. 


Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 


DOULTON 20130165086 A1: Figures 3-4


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERROD L KEATON whose telephone number is (571)270-1697.  The examiner can normally be reached on MONDAY -FRIDAY 9:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-3800. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SHERROD L KEATON/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        1-13-2022